DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 07/30/2020.  

Claims 1-21 are presented for examination. 

Information Disclosure Statement

2. 	The Applicants’ Information Disclosure Statements filed (10/30/2020 and 11/10/2021) have been received, entered into the record, and considered.  

Drawings


3.	The drawings filed 07/30/2020 are accepted by the examiner.



Specification


4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101


5.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Independent claims 1, 13, and 20 recite “scheduling the high priority workloads on the common set of resources using the high priority scheduler; and then scheduling the low priority workloads on the common set of resources using the low priority scheduler”.

The combination of limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers manually performance of the limitations or performance of the limitations in the mind.  If a claim limitations, under its broadest reasonable interpretation, covers manually performance of the limitations but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. Accordingly, this combination of limitations does not integrate the abstract idea into a practical application because it  does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the combination of limitations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The combination of limitations in claims 1, 13, and 20 does not necessarily preclude the claim from reciting an abstract idea.

For the same reasons discussed supra with respect to claims 1, 13, and 20, claims 2-12, 14-19, and 21 do not add significantly more (i.e., an inventive concept) to the abstract idea.  Therefore, claims 2-12, 14-19, and 21 are ineligible. 

It is noted that the recitation of generic computer components in claims 1-21 (i.e., a computer system, a non-transitory readable medium comprising instructions, one or more processors, and a machine) do not necessarily preclude that claim from reciting an abstract idea.

To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. §101 above are further rejected as set forth below in anticipation of Applicant amending these claims to place them within the four statutory categories of invention.


Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 12-14, 16-18, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 20200192724).

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Wang teaches a method of scheduling workloads on a common set of resources that are distributed across a cluster of hosts, using at least two independent schedulers including a high priority scheduler for scheduling high priority workloads and a low priority scheduler for scheduling low priority workloads, said method comprising (Abstract: a resource scheduling method… ensures synchronization of the resource information private copy and the common resource information, so that a better resource scheduling result is achieved; [0034]: There may be one or more schedulers in the cloud computing system, for example, a scheduler 1, a scheduler 2, . . . , and a scheduler n shown in FIG. 1. The scheduler is configured to obtain virtual machine (VM) information corresponding to a to-be-created VM and obtain common resource information. The common resource information may include host machine information corresponding to all host machines in the cloud computing system; [0126]: Because the plurality of schedulers concurrently perform resource scheduling, host machines may be selected for different VMs concurrently, so that the throughput and the concurrency capability of the cloud computing system can be improved, to prevent the scheduler from becoming a performance bottleneck of the entire system; [0091-0098] and  [0180-0183]: priority values). 

scheduling the high priority workloads on the common set of resources using the high priority scheduler; and then scheduling the low priority workloads on the common set of resources using the low priority scheduler (assuming that schedulers concurrently perform resource scheduling, candidate host machines are sequentially a candidate host machine A, a candidate host machine B, and a candidate host machine C in descending order of priority values in a candidate host machine list 1 obtained by a scheduler 1; candidate host machines are sequentially a candidate host machine A, a candidate host machine C, and a candidate host machine B in descending order of priority values in a candidate host machine list 2 obtained by a scheduler 2; and candidate host machines are sequentially a candidate host machine B, a candidate host machine A, and a candidate host machine C in descending order of priority values in a candidate host machine list 3 obtained by a scheduler 3; [0214-0217]). 
As to claim 2:
Wang teaches allocating a first resource budget from a total resource budget of the common set of resources to the high priority workloads and a second resource budget from the total resource budget of the common set of resources to the low priority workloads, wherein the high priority scheduler performs the scheduling of the high priority workloads in accordance with the first resource budget and the low priority scheduler performs the scheduling of the low priority workloads in accordance with the second resource budget ([0091-0095] and [0113-0117]). 



As to claim 3:
Wang teaches each of the at least two independent schedulers is a cluster-level scheduler and each of the first and second resource budgets is defined for the cluster host ([0034-0036] and [0126-0127). 
As to claim 4:
Wang teaches each of the at least two independent schedulers is a cluster-level scheduler and each of the first and second resource budgets is defined per individual host  ([0034-0036] and [0126-0127). 
 As to claim 5:
Wang teaches scheduling workloads scheduled on an individual host by the at least two independent schedulers using a host-level scheduler ([0034-0036] and [0126-0127). 
As to claim 7:
Radmilac teaches the first resource budget is defined for a subset of high priority workloads managed by the high priority scheduler and the second resource budget is defined for a subset of low priority workloads managed by the low priority scheduler ([0091-0095] and [0113-0117]). 


As to claim 8:
Wang teaches said scheduling the high priority workloads includes performing defragmentation of the high priority workloads across the cluster of hosts; and said scheduling the low priority workloads includes performing defragmentation of the low priority workloads across the cluster of hosts ([0098-0101]). 
As to claim 9:
Wang teaches the low priority workloads include pod virtual machines running on the hosts of the cluster, which correspond respectively to nodes of a Kubernetes platform, and high priority workloads include other virtual machines running on the hosts of the cluster that are not pod virtual machines  ([0045-0046] and [0085-0087]). 
As to claim 10:
Wang teaches the high priority workloads include control virtual machines running on the hosts of the cluster, the control virtual machines performing virtual machine management operations for the cluster in a distributed manner, and low priority workloads include other virtual machines running on the hosts of the cluster that are not control virtual machines ([0091-0095]). 



As to claim 12:
Wang teaches the resources include CPU, memory, network, and storage ([0049]). As to claim 13:
The rejection of claim 1 above is incorporated herein in full.  Additionally, Wang teaches the use of a computer system (the computer; [0032]) and one or more processors (the processing unit; [0032]). 


As to claims 14 and 16-18:
Refer to the discussion of claims 2 and 8-10 above, respectively, for rejections. Claims 14 and 16-18 are the same as claims 2 and 8-10, except claims 14 and 16-18 are system claims and claims 2 and 8-10 are method claims.

As to claim 20:
The rejection of claim 1 above is incorporated herein in full.  Additionally, Wang teaches the use of a non-transitory computer readable medium (the instructions may be stored in a computer-readable storage medium and loaded and executed by a processor; [0305]) and a plurality of resource providers (host machines; [0085-0087]). 



As to claim 21:
Wang teaches the plurality of resource providers include one of: (a) a cluster of hosts (host machines; [0085-0087]); and (b) a plurality of datastores.

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 6, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  in view of  Chen et al. (US 20150154056).

As to claims 6 and 15:
Wang does not explicitly teach, Chen teaches upon determining that a high priority workload cannot be scheduled on a host, migrating one or more workloads that are currently executing in the host to another host ([0047]: Execution of the live migration action involves the grid management system interacting with the live migration controller 1002, which performs the actions to move a workload from one host (or a multiple of hosts) to another host (or a multiple of hosts); [0048]: The live migration controller 1002 monitors the progress of the migration of the priority workload to the new host (or a multiple of hosts), and notifies the grid scheduler 1001 once it is complete).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang with Chen because it would have provided the enhanced capability for scheduling workloads in a distributed computing environment.

As to claims 11 and 19:
Wang does not explicitly teach, Chen teaches the workloads include virtual objects and operations including live migration of virtual objects, network file copy, reserving spare capacity for high availability restarts, and selecting hosts that are to go into maintenance mode ([0037] and  [0047-0048]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang with Chen because it would have provided the enhanced capability for scheduling workloads in a distributed computing environment.

Conclusion

8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199